Name: 97/734/EC: Commission Decision of 15 October 1997 amending Decision 97/107/EC authorizing methods for grading pig carcases in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agri-foodstuffs;  Europe;  documentation
 Date Published: 1997-10-28

 Avis juridique important|31997D073497/734/EC: Commission Decision of 15 October 1997 amending Decision 97/107/EC authorizing methods for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) Official Journal L 294 , 28/10/1997 P. 0006 - 0006COMMISSION DECISION of 15 October 1997 amending Decision 97/107/EC authorizing methods for grading pig carcases in Belgium (Only the French and Dutch texts are authentic) (97/734/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas, by Decision 97/107/EEC of 16 January 1997 (3), the Commission authorized two methods for grading pig carcases in Belgium; whereas, however, Belgium was authorized to apply the method for grading pig carcases provided for by Decision 88/184/EEC (4) until 31 October 1997 in order to permit a smooth transition between the old and the new methods;Whereas the Belgian authorities have asked the Commission to extend that period by one year in order to permit the development and use of additional assessment criteria, relating, in particular, to the conformity of carcases;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 In Article 4 of Decision 97/107/EC, the date '31 October 1997` is hereby replaced by '31 October 1998`.Article 2 This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 15 October 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 301, 20. 11. 1984, p. 1.(2) OJ L 320, 22. 12. 1993, p. 5.(3) OJ L 39, 8. 2. 1997, p. 17.(4) OJ L 83, 29. 3. 1988, p. 40.